Form finmgtc

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                         Case No.: 20−17821−KCF
                                         Chapter: 7
                                         Judge: Kathryn C. Ferguson

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Christian S Ramirez
   7C W Lake Drive
   Manchester Township, NJ 08759
Social Security No.:
   xxx−xx−3936
Employer's Tax I.D. No.:




               NOTICE OF FAILURE TO FILE DEBTOR'S CERTIFICATION OF COMPLETION
                OF INSTRUCTIONAL COURSE CONCERNING FINANCIAL MANAGEMENT




To receive a discharge each individual debtor must participate in a personal financial management course. The
course provider may file a Certificate of Debtor Education, or the debtor must file a Debtor's Certification of
Completion of Instructional Course Concerning Financial Management (Official Form B23) proving compliance
with the financial management course requirement for discharge (each debtor in a joint case must file a separate
Certification). The Certification must be filed by:

       Chapter 7: [60 days from the first date set for your Meeting of Creditors.]

To date the court has not received the above document from the debtor(s), nor has it received a Certificate of Debtor
Education from a course provider. If the court does not receive the document(s) within the time frame set forth
above, your case will be closed without entry of the discharge. If the case is closed without entry of the discharge
you must file a Motion To Reopen to allow for the filing of the document(s) and pay the applicable filing fee.




Dated: September 3, 2020
JAN: admi

                                                                         Jeanne Naughton
                                                                         Clerk
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 20-17821-KCF
Christian S Ramirez                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-3                  User: admin                        Page 1 of 1                          Date Rcvd: Sep 03, 2020
                                      Form ID: finmgtc                   Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 05, 2020.
db             +Christian S Ramirez,   7C W Lake Drive,   Manchester Township, NJ 08759-5341

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov Sep 04 2020 00:08:52     U.S. Attorney,    970 Broad St.,
                 Room 502,   Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Sep 04 2020 00:08:49     United States Trustee,
                 Office of the United States Trustee,    1085 Raymond Blvd.,  One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
                                                                                             TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 05, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 3, 2020 at the address(es) listed below:
              Brad J. Sadek   on behalf of Debtor Christian S Ramirez bradsadek@gmail.com, bradsadek@gmail.com
              Bunce Atkinson    bunceatkinson@aol.com, NJ09@ecfcbis.com,maraujo@atkinsondebartolo.org,
               atkinson@remote7solutions.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 3
